DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 7/15/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 7/15/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims integrate the abstract idea into a practical application and improves the technology of online ordering and the technology of automatically expanding a curated collection of items. Further arguments are made that the claims provide significantly more than the abstract idea because online ordering is only possible on a computer.
Examiner respectfully disagrees. The instant claims are directed to determining items to include in a collection that are of specific attributes, such as style and color. The online aspect is not relevant to the claim limitations as determining item candidacy to include in a group is not related to computers or the internet. Furthermore, online ordering is not a technology, but merely the implementation of physical 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 7/15/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant’s amendments have overcome the cited prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-10 are directed to a system, which is an apparatus. Claims 11-20 are directed to a method, which is a process. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.
Step 2A (Prong 1):
Taking Claim 1 as representative, Claim 1 sets for the following limitations reciting the abstract idea of determining a collection of items:
upon receiving a user request from a user, retrieving a target collection of one or more collections,
wherein: the target collection comprises; collection items; two or more representative collection attributes determined based at least in part on two or more respective attributes of each of the collection items; and 
the two or more respective attributes of each of the collection items comprise a respective style and a respective color of the each of the collection items;
determining candidate items for the target collection based at least in part on the collection of items of the target collection, wherein the candidate items comprise at least one of:
one or more complementary candidate items; or
one or more substitute candidate items;
removing a first candidate of the candidate items from the candidate items when at least one of:
at least a dominant style of the first candidate item is not included in the two or more representative collection attributes;
at least a dominant color of the first candidate item is not included in the two or more representative collection attributes;
adding the candidate items to the target collection;

The recited limitations above set forth the process for determining items for a collection. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative Claim 1 does recite additional elements, such as:
one or more processors;
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors;
user device;
network;
transmitting, through the network, the target collection to be presented to the user via the user device.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While there is recitation of a processor(s), non-transitory computer-readable media, and user devices, they are generic devices merely to provide the abstract idea a general link to a technical environment. The claims do not address or meaningfully use any technology or any functions of a computing device, but are directed to the commercial activity of determining and providing a collection of items to a user, which is a commercial activity. The specification address the processor as “any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller…” (specification: [0019]). The non-transitory computer-readable media is simply including media such as RAM, ROM, CD-ROMs, DVD-ROMs, etc., (specification: [0078]) and therefore are generic components that are well-known in the art. The user devices are also well-known generic devices, such as desktop computers, mobile devices, etc. (specification: [0030]). The generic devices are merely being used to implement the abstract idea onto a computer environment, but only use the computing devices in their well-known, routine, and conventional functions to apply the abstract idea through a network, but do not provide any improvements or meaningful uses of the technology.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a user request…, etc.), performing repetitive calculations (determining candidate items…, etc.), and storing and retrieving information in memory (adding the candidate items…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 11 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 11 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 11 is rejected for at least similar rationale as discussed above.

Dependent claims 2-10 and 12-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining items to provide in a collection. Thus, each of claims 2-10 and 12-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1 and claim 11.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates nor renders obvious the features of Applicant’s invention.

The most pertinent prior art made of record include Rangarajan (US 20200005209 A1), Selinger (US 20100250336 A1), and PTO-892 Reference U.

Rangarajan discloses a system for optimizing item assortments and applying constraints to an initial item assortment to provide the most optimal items. Rangarajan discloses an initial assortment of a specific characteristic of items in response to a request from a user device and adding or replacing items to the assortment that conform to the restraints. However, Rangarajan does not disclose two or more representative collection attributes from the two or more attributes of each of the items in the assortment that are style or color, or removing a candidate item if the dominant style of the items is not included in the assortment.

Selinger discloses a system of recommending products by aggregating results from various recommendation strategies. Selinger discloses performing searches for items of a particular category with a plurality of indicated attributes to include into the group of items. However, the groups of items are not in a database, but a generation of a group for the specific request, or two or more representative 

PTO-892 Reference U discloses a recommendation strategy of calculating the similarity of items to a category by determining candidate items and calculating the similarity with various weights and summation of an item’s semantic and score similarity. However, PTO-892 Reference U does not disclose collections of items in a database to retrieve in response to a request or two or more representative collection attributes from the two or more attributes of each of the items in the assortment that are style or color.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625